EXHIBT 99.1 FOR IMMEDIATE RELEASE LM Funding Reports Second Quarter and Six-Month 2016 Results Tampa, Fla. – August 15, 2016 – LM Funding America, Inc. (NASDAQ:LMFA) (NASDAQ:LMFAW), a specialty finance company offering unique funding solutions to community associations, reported results for the three and six month periods ended June 30, 2016. Second Quarter 2016 Highlights · Revenue totaled $1.43 million versus $2.02 million in Q2 2015 · Rental revenues increased to $68,000 from $38,000 in Q2 2015 · REO portfolio increased to 63 properties at quarter end from 31 at June 30, 2015 Six Months Ended June 30, 3016 Highlights · Revenue totaled $3.01 million versus $3.60 million in the first six months of 2015 · Rental revenues increased to $123,000 from $86,000 in the first six months of 2015 Management Commentary “Our Q2 2016 results were impacted by the slowing of traditional real estate transactions as well as foreclosure activity in our target markets,” said Bruce Rodgers, founder and CEO of LM Funding. “That said, we are seeing indicators that the macro environment is beginning to turn and will therefore present significant future opportunities for our unique association funding business. “We added seven properties to our REO portfolio, which totaled 63 properties at quarter-end. During the quarter, we made significant progress monetizing this portfolio generating rental income from 76% of the REO portfolio, which is up from 52% at the end of prior quarter. We believe the improving recurring rental revenue will continue to increase as our business grows. “Our sales team remains confident it will achieve their goal of acquiring 2,000 delinquent accounts during the 12 months ending March 31, 2017, which is an increase of more than 4x versus the comparable period. “With the proceeds from our IPO and the expansion of our sales and marketing team, we believe we are making the necessary investments into our business that will allow us to capitalize on meaningful opportunities as they arise.” Second Quarter 2016 Financial Results Revenues in the second quarter of 2016 were $1.43 million compared with $1.58 million in the first quarter of 2016 and $2.02 million in the second quarter of 2015. The decrease in revenues was due to the decrease in payoff occurrences coupled with a decrease in the average revenue per unit collected. This was partially offset by an increase in rental revenue from the company’s REO properties. Operating expenses in the second quarter of 2016 were $2.07 million compared with $2.12 million in the first quarter of 2016 and $0.88 million in the second quarter of 2015. The sequential decrease was due to a slight decrease in commissions, while the year-over-year increase can be attributed primarily to an increase in legal fees related to collections, an increase in staff costs and payroll, and an increase in professional fees. Interest expense in the second quarter of 2016 was $131,000 compared with $140,000 during the first quarter of 2016 and $209,000 in the second quarter of 2015. The decrease is attributable to the refinance of $1.8 million of debt at 6% interest that occurred in July 2015. Net loss in the second quarter of 2016 totaled $496,000 or $(0.15) per basic and diluted share compared with net loss of $436,000 or $(0.13) per basic and diluted share during the first quarter of 2016 and net income of $929,000 in the second quarter of 2015. In 2015, LM Funding was not publicly traded and organized as a Florida Limited Liability Company, so per share figures and any corporate income tax is not applicable for the period. At June 30, 2016 cash and cash equivalents totaled $5.8 million compared with $7.3 million at March 31, 2016. Six Months Ended June 30, 2016 Financial Results Revenues in the first six months of 2016 were $3.01 million compared with $3.60 million in the first six months of 2015. The decrease in revenues over the prior year period were due to the decrease in payoff occurrences coupled with a decrease in the average revenue per unit collected. This was partially offset by an increase in rental revenue from the company’s REO properties. Operating expenses in the first six months of 2016 totaled $4.19 million compared with $1.87 million during the six months of 2015. The increase in operating expenses can be attributed primarily to an increase in legal fees related to collections, an increase in staff costs and payroll, and an increase in professional fees. Interest expense in the first six months of 2016 was $270,000 compared with $403,000 in the first six months of 2015. The decrease is attributable to the refinance of $1.8 million of debt at 6% interest that occurred in July 2015. Net loss in the first six months of 2016 totaled $932,000 or $(0.28) per basic and diluted share compared with net income of $1.33 million in the first six months of 2015. Conference Call
